department of the treasury internal_revenue_service washington d c date number release date wta-n-113684-99 cc intl b4 uilc internal_revenue_service national_office technical assistance memorandum for john t lyons assistant_commissioner international thomas w wilson jr assistant_commissioner examination from philip tretiak senior technical reviewer cc intl subject partnership questions this memorandum responds to your request for technical assistance technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent issues if for a particular tax_year the service sends a taxpayer a set of questions regarding the taxpayer’s direct interest in corporations and trusts and direct and indirect interests in partnerships and disregarded entities and reviews the answers will that constitute the start of an exam so that any subsequent examination activities with respect to the same taxpayer for the same year may constitute a second exam for which notice would be required under sec_7605 does the information being requested constitute books of account under sec_7605 so that subsequent to receiving the information the service could only further inspect the taxpayer’s books_and_records if sec_7605 notice is provided conclusion sending the questions and reviewing the answers will not constitute the start of an exam therefore any subsequent examination activities with respect to the same taxpayer for the same tax_year cannot constitute a second exam for which sec_7605 notice would be required in addition the information being requested does not appear to constitute books of account for purposes of sec_7605 accordingly subsequent to sending the questions and reviewing any answers received the service could inspect the taxpayer’s books_and_records without giving notice under sec_7605 facts the assistant_commissioner international and assistant_commissioner examination have created a list of questions to send to cep taxpayers to discover their ownership interests in certain entities the questions ask taxpayers to provide in writing information about their direct interests in corporations and trusts and about their direct and indirect interests in partnerships and disregarded entities taxpayers will be asked to answer the questions with respect to their ownership interests during the most recent year for which they have filed an income_tax return the questions were developed in connection with the foreign joint_venture partnership initiative the purpose of the initiative is to assist field examiners in obtaining information about taxpayers’ organizational structures to assist them in the early identification of returns associated with foreign and domestic joint_venture activity and the protection of statute_of_limitations where there is significant audit potential if a taxpayer does not answer the questions the service will not attempt to compel production of the information through a summons at least not until an examination begins assuming sending the questions and reviewing the answers does not constitute the start of an examination the service does not intend to conduct an audit of the taxpayer’s return at this stage of the initiative the assistant_commissioner international and the assistant_commissioner examination want to know whether sending the questions and reviewing the answers constitutes the start of an examination so that they can ensure agents comply with the requirements of sec_7605 law and analysis sec_7605 provides as follows no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary sec_7605 imposes restrictions on two activities unnecessary examinations or investigations and more than one inspection of a taxpayer’s books of account for a tax_year in construing the language of this section courts have held that the prohibition against a second inspection must be read in_pari_materia with the opening clause of the section as the fifth circuit_court of appeals noted in 469_f2d_977 the first clause appears to be the original purpose for which the statute was enacted see also 518_f2d_842 7th cir in applying the restrictions of sec_7605 courts have been reluctant to restrict legitimate investigations by the service sec_7605 first appeared as of the revenue act of 42_stat_310 congress designed the section in response to taxpayer complaints that revenue agents were subjecting them to onerous and unnecessarily frequent examinations and investigations see h_r rep no pincite the purpose of the section is to relieve taxpayers from unnecessary annoyance cong rec statement of sen penrose sec_7605 was not however designed to prevent an agent from diligently exercising his statutory duty_of collecting the revenues 66_tc_1084 indeed the ninth circuit_court of appeals stated in 313_f2d_79 9th cir that the grants of power in sec_7601 power to canvass districts and sec_7602 power to examine books records etc are to be liberally construed in recognition of the vital public purposes which they serve the exception stated in sec_7605 is not to be read so broadly as to defeat them the service treats the restrictions contained in sec_7605 as applying to a case that has been closed but for which there are grounds to reopen irm section titled reopening of closed cases restates the language of sec_7605 and directs that when a reexamination of taxpayer’s books_and_records is necessary a notice signed by the appropriate_official be delivered to the taxpayer although neither the code nor the regulations define the terms examination or investigation revproc_94_68 1994_2_cb_803 which amplifies and updates revproc_85_13 1985_1_cb_514 contains a non-exclusive list of taxpayer contacts that are not considered examinations inspections or reopenings for example a contact with a taxpayer to correct math or clerical errors is not an examination inspection or reopening a contact to verify a discrepancy disclosed by an information_return matching program may include inspection of the taxpayer’s books of account to the extent necessary to resolve the discrepancy without being considered an examination inspection or reopening within the meaning of sec_7605 additionally a contact with an investor to verify the accuracy of or the need for a tax_shelter_registration_number is not an examination within the meaning of sec_7605 provided the information sought is limited to obtaining the name and address of the promoter the service has also provided a rule for determining when an exam has begun in the context of a request for a change in a method_of_accounting revproc_97_27 1997_1_cb_680 provides rules for requesting a change in a method_of_accounting that are different if a taxpayer is under examination compare sec_5 procedures for taxpayers not under examination with section procedures for taxpayers under examination section dollar_figure of the revenue_procedure defines the beginning of an examination as follows a n examination of a taxpayer with respect to a federal_income_tax return begins on the date the taxpayer is contacted in any manner by a representative of the service for the purpose of scheduling any type of examination of the return the tax_court and the service have not interpreted the meaning of examination in revproc_97_27 however with respect revproc_80_51 1980_2_cb_818 an earlier version of revproc_97_27 the tax_court held that the service did not abuse its discretion in concluding that a taxpayer had been contacted for the purpose of scheduling an exam or when it handled a taxpayer’s application_for a change in accounting_method in accordance with the procedures that apply when a taxpayer is under examination where the taxpayer had received a phone call from the service in the taxpayer was informed that a letter requesting information regarding refunds sought by the taxpayer would soon be sent to the taxpayer been sent a letter from the service stating that an examination of the taxpayer’s returns was to be undertaken and acknowledged on its application that prior to filing the application the service had contacted it for the purpose of scheduling an exam 96_tc_204 interpreting revproc_84_74 1984_2_cb_736 also an earlier version of revproc_97_27 the service concluded that a phone call notifying a taxpayer that its return had been selected for examination constitutes contact for the purpose of scheduling an examination and therefore the start of an examination of the taxpayer tech adv mem date in this case the proposed questions seek information about a taxpayer’s ownership_interest in various types of entities the questions though they may be asked during an examination do not-standing alone-appear to request any specific information with respect to the taxpayer’s tax_liability additionally they do not explicitly address the opening of an examination therefore we do not believe that sending these questions and reviewing the answers would constitute the opening of an examination or investigation additionally we conclude that the information being requested does not constitute books of account under sec_7605 so that subsequent to receiving the information the service could inspect the taxpayer’s books_and_records without giving notice under sec_7605 if you have any further questions please call philip tretiak at philip tretiak senior technical reviewer office of associate chief_counsel international
